Wright, J.
This was not a negotiable note in such a sense that according to the law merchant, the maker was entitled to three days of grace. It was not thus negotiable certainly at common law, and in this respect our Code has made no change. The act of 1853, (Section 3, ch. 108, p. 188,) applies to notes and bills as defined and understood in the commercial law, and not to notes payable in property or anything else than money, and which last instruments are by our law assignable and may be negotiable according to their tenor and effect. If payable in any thing else than money they have all the incidents of negotiability, where such was the manifest intent of the maker, but the use of the word “order” or “bearer” will not alone manifest such intention. Code section 947, 949 and 950. And see 3 G. Greene 334; 1 Iowa, 490; 7 Ib. 145 , Peddecord & Wyman v. Whitham 9 Iowa 471; Billingham v. Bryan 10 317 Iowa; Luckey v. Pepper, Mor. 490; such intent is not manifest from the instrument sued on in this case.
Judgment reversed.